DREW, Justice
(dissenting).
I think the chancellor below was entirely correct in the conclusion he reached in this litigation. His decree was rendered on the 7th day of February, 1956. On May 25th, 1956 this court handed down the opinion in City of Coral Gables v. Seiferth, 87 So.2d 806. The Coral Gables case, supra, I think presents an identical situation to that presented in this appeal and should be controlling here. It may be suggested that because in the Coral Gables case there was a stipulation by the parties to the ef.fect that the work which the ordinance authorized any licensed septic tank contractor to do was plumbing that that case is not controlling. With this premise I cannot agree. If the work is actually plumbing, as I am convinced it is, it doesn’t make a particle of difference whether that fact is established by a stipulation or by proof.
I, therefore, most respectfully dissent and I would affirm the decree appealed from.